Morton, C. J.
The plaintiff’s cause of action accrued while the Sts. of 1877, e. 234, and of 1879, c. 244, were in force. Under these statutes it was necessary for him to give, within thirty days after his injury, written notice to the county of Hampshire “ of the time, place, and cause of the said injury.” It is admitted that the notice which was given in this case sufficiently states the time and the cause of the injury; but the defendant contends that it does not state with sufficient definiteness the place of the injury.
The notice states that the injury was received “ upon the bridge in said Huntington, known as and called Norwich Bridge, and situated at or near the house of the late Horace Taylor in said Huntington.” The place on the bridge where the accident happened is pointed out by the statement, that “said injuries were caused by a defect in the planking of the said bridge, one of the plank being insufficient in length, which insufficiency caused a hole in the said bridge into which I fell.” Taking the whole notice together, the place of the injury is described as being on the bridge at a point where there existed a hole, caused by a short plank, so large that the plaintiff stepped or fell into it.
Prima facie, this was a sufficient notice of the place. The object of the statute was that the officers of the county or town should be informed promptly, with substantial certainty, of the time, place, and cause of the injury, so that they might investigate the question of the liability of the county or town. *77Spellman v. Chicopee, 131 Mass. 443. Cronin v. Boston, 135 Mass. 110. The- notice in this case called the attention of the officers of the county to a large hole in the planking as the place and cause of the plaintiff’s injury. They would naturally he led by it to examine the flooring of the bridge, and could not fail to find the defect described in the notice. Lowe v. Clinton, 133 Mass. 526.
In this case, there was no evidence that there was more than one hole capable of causing the plaintiff’s injury. He stepped into a hole eleven inches long and nine inches wide, caused by one of the planks being too short. It appeared in evidence that there were three holes of a similar character in the floor-planking of the bridge, but nothing was shown as to the size of these holes, except that they were not so large as the one into which the plaintiff stepped. There is nothing to show that the officers of the county did not derive from the plaintiff’s notice and an inspection of the bridge a knowledge of the precise place where the injury was received. The ruling, as matter of law, that the notice was fatally defective, in not stating the place of the injury, was erroneous.
The defendant also contends that the notice was fatally defective, because it was addressed to “Lewis Warner, Treasurer County of Hampshire.” The statute provides that “ the notice hereinbefore required may be given in the case of a county, to any one of the county commissioners or to the county treasurer.” St. 1877, c. 234, § 4. It ,was held under the St. of 1877, and is equally true of written notices under the St. of 1879, that the notice itself should show, either by a form of words, or by the circumstances under which it is given, that it was intended by the party giving it as a notice for the purpose of fixing his right of action. Kenady v. Lawrence, 128 Mass. 318.
The notice in this case is brief and bald, but we think it fairly meets this test. It begins “ Hampshire, ss.,” and is addressed to “ Lewis Warner,” in his official capacity as treasurer of Hampshire county; then follows, “ Dear Sir, — I hereby give you notice that I have this day received bodily injuries,” &c. The form of the instrument shows that it was not intended as a private communication to Lewis Warner, but that its purpose was to notify formally the treasurer of the county of the injury *78to the plaintiff, as a basis of a claim for compensation against the county, whose duty it was to keep the bridge in repair.
For these reasons, we are of opinion that the plaintiff was entitled to go to the jury. New trial ordered.